Case: 4:19-cr-01013-AGF Doc. #: 32-1 Filed: 08/21/20 Page: 1 of 2 PageID #: 152




                Exhibit A
    Case: 4:19-cr-01013-AGF Doc. #: 32-1 Filed: 08/21/20 Page: 2 of 2 PageID #: 153




August L9,2O2O



Re: Victim lmpact Letter
Case No. 4:19-cr-01013-AGF-1



 Dear Mr. Goldsmith and          fficers of the     Court,

I am writing this letter to convey the impact Ms. Tammy Fox and her actions had upon Expro Midwest,
myself and its employees,

First I would like to emphasize that Ms. Fox's activities directly affected the company value of Expro
Midwest negatively. While Ms. Fox continued to embezzle funds, our company endured a severe
economic downturn within the coal fire and power industries. Not only were we struggling to keep our
doors open during these difficult economic times, but we were also unknowingly and unwittingly
funding Ms. Fox's livelihood thror.rgh her embezzlement.

Secondly, on a personal note, I shudder to think about the impact Ms. Fords actions would have had on
our company if in the event we tried to sell during Ms. Fox's activities. Upon audit, my personal
reputation would have been at stake as an owner who had no control over the careless and unnecessary
spending habits of my administrative staff. I strive to maintain fiscal solvenry within my company and
the sheer dollar amount Ms. Fox took from me made this irnpossible for a time period.

Lastly, and most importantly, Ms. Fot's actions of embezzling approximately 5336,000 directly affected
10 to 12 employees and their families financially. Expro Midwest was unable to distribute $33,6@ to
these employees over that time period in profit sharing. This deprived our hard-working staff from being
able to take summer vacations with family and purchase Christmas gifts for their loved ones. Our staff
depends on bi-annual profit share distributions for these activities and Ms. Fox sought to take that from
our employees and succeeded with her embezzlement.

Iwould like to plead with the court that Ms. Fox face the harshest penalty the court can administer for
her callous, negligent and unlawful activities.




Rodrick E. Hall
Owner, Expro Midwest
1135 Belgrove Drive
St. Louis, MO 63137
Mobile: 7L3-2A2-9373
Office: 28L-446-2666




Cc Maranda Hanis, Ex€cutive Assistant to Mr. Hall
